           Case 1:18-cv-08858-AJN Document 95 Filed 11/16/20 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                    Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                           Telephone: (212) 317-1200
New York, New York 10165                                                   Facsimile: (212) 317-1620
_________

gnaydenskiy@faillacelaw.com

                                       November 16, 2020
Via Electronic Filing
The Honorable Judge Alison J. Nathan
U.S. District Court Southern District of New York
500 Pearl St
New York, NY 10007

                          Re: Basurto et al v. Eda Food Inc. et al – Joint Letter
                          Case No.: 1:18-cv-08858-AJN


Dear Honorable Judge Nathan:

       We represent Plaintiffs in this matter. We write in accordance with Your Honor’s
November 16, 2020 Order to update Your Honor that Plaintiffs are ready to begin trial on April
26, 2021.

                                                Respectfully Submitted,

                                                 s/ Gennadiy Naydenskiy
                                                 Gennadiy Naydenskiy
                                                 60 East 42nd Street, Suite 4510
                                                 New York, New York 10165
                                                 Email: Gnaydenskiy@faillacelaw.com
                                                 Attorneys for Plaintiffs




cc:      Joshua D. Levin-Epstein, Esq.(by ECF)
